PER CURIAM.
Convicted by a jury of second degree murder and attempted second degree murder, appellant, Christopher Shervis, challenges both his conviction and the sentence of concurrent life terms in prison imposed by the trial court. We do not address appellant’s unpreserved challenge to the *286convictions because appellant has made no showing of fundamental error. We affirm the concurrent life sentences because they are legal sentences under section 921.0024(2), Florida Statutes (Supp.1998). See Brown v. State, 806 So.2d 576 (Fla. 2d DCA 2002) (“Brown further argues that the trial court erred in imposing a life sentence for the offense of attempted second-degree murder with a weapon in count two and a consecutive sentence for the offense of aggravated battery with a weapon in count one. Because Brown’s total points were greater than 363, the trial court was authorized to sentence Brown to life imprisonment pursuant to the Criminal Punishment Code, section 921.0024(2), Florida Statutes (1999).”).
AFFIRMED.
KAHN, PADOVANO and POLSTON, JJ., concur.